DLD-034                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-2898
                                       ___________

                           DENNIS ALBERT MACCHIONE,
                                               Appellant

                                             v.

       COORDINATOR ADMINISTRATOR IN WASHINGTON, D.C.;
LEWISBURG EMPLOYEE NAMED MARR WHO WORKS WITH THE UNIT TEAM
           AND CUSTODY IN “D” BLOCK FOR U.S. INMATES
               ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civil No. 13-cv-02723)
                      District Judge: Honorable John E. Jones III
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 14, 2014
             Before: FISHER, SHWARTZ and SLOVITER, Circuit Judges

                           (Opinion filed: November 19, 2014)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Dennis Macchione, a federal prisoner at the United States Penitentiary in

Lewisburg, Pennsylvania, filed a pro se civil rights action against an employee of USP-

Lewisburg and against a federal prison administrator in Washington, D.C., bringing what

we construe as claims for retaliation and for failure to protect. Macchione, who is housed

in the Special Management Unit on temporary single-cell status, seeks permanent

assignment to a single cell. In his complaint, Macchione alleged that corrections officers

at Lewisburg have retaliated or plan to retaliate against him for filing prison grievances

and complaints in federal court by forcing him to share his cell with other inmates.

Macchione averred that his health and safety will be endangered if he has to share a cell

because he has been labeled as a “police informant” by unidentified “gang leaders” at the

prison and because prison employees continue to place him with “enemy” and

“mismatched” cellmates. He alleged that he was, in fact, assaulted during a brief period

in which he was removed from single-cell status in 2013.

       Based on these allegations, Macchione also filed a motion entitled “Permanent

Single Cell Status Officialized,” which the District Court construed as a motion for

preliminary injunction seeking permanent placement in a single cell.1 The District Court,

approving and adopting the Magistrate Judge’s report and recommendation in its entirety,



1
 Although the allegations underlying Macchione’s claims for retaliation and for failure to
protect overlap to some extent, his motion for preliminary injunction appears to be based
primarily on his contention that the defendants have failed or will fail to protect him from
his cellmates. Accordingly, the District Court did not address Macchione’s likelihood of
success on the merits of his retaliation claim.
                                             2
and overruling Macchione’s objections thereto, denied his motion for preliminary

injunction.

       We have jurisdiction pursuant to 28 U.S.C. § 1292(a)(1). “We generally review a

district court’s denial of a preliminary injunction for abuse of discretion but review the

underlying factual findings for clear error and examine legal conclusions de novo.”

Brown v. City of Pittsburgh, 586 F.3d 263, 268 (3d Cir. 2009). Our standard of review is

narrow. Liberty Lincoln-Mercury, Inc. v. Ford Motor Co., 562 F.3d 553, 556 (3d Cir.

2009). “Unless an abuse of discretion is clearly established, or an obvious error has

[occurred] in the application of the law, or a serious and important mistake has been

made in the consideration of the proof, the judgment of the trial court must be taken as

presumptively correct.” Premier Dental Prods. Co. v. Darby Dental Supply Co., 794 F.2d

850, 852 (3d Cir. 1986) (quotation omitted). Because this appeal presents no substantial

question, we will summarily affirm the District Court’s order. See 3d Cir. L.A.R. 27.4;

I.O.P. 10.6.

       To obtain the “extraordinary remedy” of a preliminary injunction, the moving

party must establish: “(1) a likelihood of success on the merits; (2) that [he] will suffer

irreparable harm if the injunction is denied; (3) that granting preliminary relief will not

result in even greater harm to the nonmoving party; and (4) that the public interest favors

such relief.” Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004). The

irreparable harm alleged must be actual and imminent, not merely speculative. “[A]

showing of irreparable harm is insufficient if the harm will occur only in the indefinite
                                              3
future. Rather, the moving party must make a clear showing of immediate irreparable

harm.” Campbell Soup Co. v. ConAgra, Inc., 977 F.2d 86, 91 (3d Cir. 1992) (internal

quotations omitted) (emphasis in original). Furthermore, because of the “complex and

intractable problems of prison administration,” a request for injunctive relief in the prison

context must be viewed with caution and judicial restraint. Goff v. Harper, 60 F.3d 518,

520 (8th Cir. 1995); see also 18 U.S.C. § 3626(a)(2) (“In any civil action with respect to

prison conditions, . . . . [p]reliminary injunctive relief must be narrowly drawn, extend no

further than necessary to correct the harm . . . , and be the least intrusive means necessary

to correct that harm. The court shall give substantial weight to any adverse impact on

public safety or the operation of a criminal justice system caused by the preliminary relief

. . . .”).

             In concluding that Macchione was unlikely to succeed on the merits of his Eighth

Amendment claim, the Magistrate Judge correctly observed that it is well established that

double celling in prisons is not per se unconstitutional. See, e.g., Nami v. Fauver, 82

F.3d 63, 66 (3d Cir. 1996) (citing Rhodes v. Chapman, 452 U.S. 337, 347–49 (1981)).

However, the Magistrate Judge may have overstated the difficulty of making out a claim

like Macchione’s. Indeed, we have held that, when in combination with other sufficiently

adverse conditions and when accompanied by a showing of deliberate indifference by the

defendants, double celling might constitute a constitutional violation. See id. at 67.

             Nonetheless, we agree that Macchione has made no showing of imminent

irreparable harm. Beyond his broad assertion that he has been labeled as an informant by
                                                 4
“gang leaders” and is therefore in danger of being assaulted by other unidentified

inmates, Macchione has provided no detailed factual allegations whatsoever. We also

note that Macchione conceded in both his motion and objections to the report and

recommendation that he was being housed on temporary single cell status. Based on the

allegations in his complaint, his motion, and his objections, the District Court correctly

concluded that Macchione had failed to show that he would suffer irreparable harm

absent relief. See Acierno v. New Castle Cnty., 40 F.3d 645, 655 (3d Cir. 1994) (noting

that an injunction may not be used to eliminate the possibility of remote future injury).2

       Accordingly, because this appeal does not raise a substantial question, we will

summarily affirm the judgment of the District Court.




2
  In support of this appeal, Macchione has submitted disciplinary reports he believes
demonstrate his imminent danger. The reports reflect that on April 28, 2014, as
Macchione was being placed in a cell with another inmate, he attacked his new cellmate,
who was still in handcuffs. Macchione explains that he “had to attack first before the
enemy cellmate could” and “had to assault him at first chance” because the inmate was
“making threats.” He states that he is in danger due to these “assaults” and other acts
(including “suicide stunts”) he has performed “to rid [himself] of enemy cellmates.”
These reports were not before the District Court at the time it denied Macchione’s motion
for preliminary injunction, nor do they support the conclusion that Macchione is in
danger of being harmed by any other inmate.
                                             5